J-S47001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.P., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: LCCYS                  :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 629 MDA 2019

             Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Luzerne County Juvenile Division at
                     No(s): CP-40-DP-0000012-2015

 IN THE INTEREST OF: T.P., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: LCCYS                      :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 630 MDA 2019

             Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Luzerne County Juvenile Division at
                     No(s): CP-40-DP-0000013-2015


BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                       FILED OCTOBER 25, 2019

     Appellant, Luzerne County Children and Youth Services (“CYS”), appeals

from the March 25, 2019 Orders denying CYS’ Petitions for Permanency and

Goal Change, which requested to change the permanency plan goal for
J-S47001-19



thirteen-year-old C.P. and ten-year-old T.P. (collectively, “Children”) from

return to guardian to adoption.1 After careful review, we affirm.

        The parties are familiar with the extensive procedural and factual history

in this case, and we need not restate them in detail here. Briefly, Children’s

biological parents are unable to provide care for Children. Since birth, Children

were residing with B.W. (“Maternal Grandmother”) and K.W. (“Maternal Step-

Grandfather”) (collectively, “Maternal Grandparents”). In January 2015, CYS

received a report that Children’s younger brother suffered an unexplained fatal

head injury while in the care of Maternal Grandparents.         CYS immediately

obtained a Shelter Care Order and placed children in foster care.              CYS

subsequently indicated Maternal Grandparents as perpetrators of physical

abuse against both the deceased sibling and another younger sibling who

suffered an unexplained broken clavicle.2

        On April 2, 2015, the trial court adjudicated Children dependent based

on lack of proper parental care. In October 2015, CYS placed Children in a

pre-adoptive foster home, where they continue to reside. Professionals have

diagnosed C.P. with Autism Spectrum Disorder, and both Children with ADHD

and “some needs related to trauma.” N.T. Goal Change Hearing, 3/19/19, at


____________________________________________


1This Court sua sponte consolidated the appeals at Nos. 629 MDA 2019 and
630 MDA 2019.

2   Authorities did not file criminal charges against Maternal Grandparents.




                                           -2-
J-S47001-19



22.     Children receive counseling services through Cornerstone and extra

support in school.

        On November 2, 2018, Children’s biological mother voluntarily

relinquished her parental rights and the trial court involuntarily terminated the

parental rights of T.P.’s father.3, 4

        On September 7, 2018, CYS filed a Petition for Permanency and Goal

Change Hearing. On March 19, 2019, the trial court held a hearing on CYS’

Petition. At the hearing, CYS requested that the trial court change Children’s

permanency goal from reunification with a guardian—Maternal Grandmother—

to adoption.5       CYS presented testimony from Gabrielle Stelmak, CYS

caseworker. Ms. Stelmak testified that Maternal Grandmother has been fully

compliant with the permanency plan and consistently participates in grief

counseling through Catholic Social Services and family counseling with

Children through Cornerstone Counseling.          N.T. Goal Change Hearing,

3/19/19, at 17-18; 37; 41. Ms. Stelmak informed the court that Childrens’

counselors recommended an increased visitation schedule between Maternal

Grandmother and Children, which CYS implemented.            Id. at 28-30.    Ms.
____________________________________________


3  The termination decrees do not appear in the certified record or on the
docket. However, CYS testified to these facts and the trial court made a
specific finding that parental rights were terminated in its Rule 1925(a)
Opinion. See N.T. Goal Change Hearing, 3/19/19, at 15-18; Trial Ct. Op.,
filed 5/17/19, at 6.

4   C.P.’s biological father is unknown.

5Prior to the permanency goal change hearing, Maternal Step-Grandfather
passed away. See N.T. Goal Change Hearing, 3/9/19, at 10.

                                           -3-
J-S47001-19



Stelmak explained that in December 2018, Maternal Grandmother and

Children had four hours of unsupervised visitation per week; in January 2019

they had eight hours of unsupervised visitation per week; in February 2019

they had sixteen hours of unsupervised visitation per week; and in March 2019

they had sixteen hours of unsupervised visitation and one overnight visit per

week. Id. at 28-30. Ms. Stelmak testified that from December to March, the

visitation between Maternal Grandmother and Children was going well enough

to continue increasing the amount and duration. Id. at 30-31.

     Ms. Stelmark stated that she received a letter in court that day from

Children’s school indicating that, since the increase in visitation, T.P. has

exhibited some concerning behaviors in school, including being “off task” and

needing constant redirection.   Id. at 22-23.   Ms. Stelmark explained that

Children have also exhibited some defiant behaviors within the foster home,

including not following rules and talking back to foster parents. Id. at 43.

Ms. Stelmak testified that she just learned of the school behaviors and had

not yet spoken to Children’s counselors about the behaviors at home. Id. at

27, 56-57. Ms. Stelmark testified that she does not have any concerns about

the interactions between Maternal Grandmother and Children, Children are

“very bonded” to Maternal Grandmother, and both Children want to return to

her home. Id. at 37, 40.

     Nevertheless, Ms. Stelmak stated that CYS does not believe that

reunification with Maternal Grandmother is a feasible permanency goal for

Children because Maternal Grandmother is an indicated perpetrator of physical

                                    -4-
J-S47001-19



abuse. Id. at 18-19; 40-42. Specifically, Ms. Stelmak testifed, “[o]ther than

the safety concerns that would come from the indicated status, there are no

concerns regarding the relationship between [Maternal Grandmother] and

[C]hildren.” Id. at 40. Ms. Stelmak testified that CYS could not ensure the

safety of Children in Maternal Grandmother’s home because of her indicted

perpetrator status and because CYS did not know what caused the injuries to

Childrens’ siblings while in the care of Maternal Grandparents, including the

fatal injury. Id. at 19, 40.

      Finally, Ms. Stelmak testified that CYS is requesting that the trial court

change Children’s goal to adoption. Id. at 20. Children are in a pre-adoptive

foster home and foster parents are willing to allow Children to maintain contact

with Maternal Grandmother. Id. at 20, 53.

      Maternal Grandmother presented testimony from Jessica Martin and

Debra Passarella, both licensed professional counselors from Cornerstone

Counseling. Ms. Martin testified that she has worked with C.P., and the family,

since December 2015. Id. at 68. Ms. Martin stated that she recommended

increased visitation between Maternal Grandmother and Children so that she

could assess how Children responded. Id. at 70. Ms. Martin testified that

visits were going well: “Children continue to do well and respond positively to

the increased periods of unsupervised contact with [Maternal Grandmother].

So overall, a positive transition with the amount of time that they were

spending with [Maternal Grandmother], emotionally and behaviorally.” Id. at

71. Ms. Martin explained that it was typical and normal to see behavioral

                                     -5-
J-S47001-19



issues or acting out in children that were transitioning or in the process of

reunification and that the behaviors could be addressed in counseling. Id. at

74, 76-77. Ms. Martin testified that she believed moving towards reunification

with Maternal Grandmother was the appropriate permanency goal for Children

and that ceasing contact would “not be in their best interest.” Id. at 77-78.

        Ms. Passarello testified that she has worked with T.P., and the family,

since December 2015.          Id. at 87.   Ms. Passarello stated that it is not

uncommon for there to be a correlation between when there is change and

transition in a child’s life and a change in that child’s behavior. Id. at 95. Ms.

Passarello explained several times that some of T.P.’s reported behaviors

could     be   related   to   medication   management     rather   than   organic

circumstances. Id. at 89, 92-93, 95. Ms. Passarello stated that she always

addresses T.P.’s reported behaviors in her therapy sessions with him. Id. at

94.     Finally, Ms. Passarello testified that she believed it was in T.P.’s best

interest to increase visitation with Maternal Grandmother and work towards

reunification. Id. at 90, 93.

        At the conclusion of the hearing, Children’s court-appointed Guardian

Ad Litem (“GAL”) informed the court that she believed reunification continued

to be the appropriate permanency goal for Children and that she did not

recommend changing Children’s permanency goal to adoption. Id. at 102.

        On March 25, 2019, the trial court, inter alia, denied CYS’ request to

change Children’s permanency goal to adoption, ordered the permanency goal




                                       -6-
J-S47001-19



to remain return to guardian, and made a finding that Maternal Grandmother

was in full compliance with her permanency plan.

      CYS timely appealed.      Both CYS and the trial court complied with

Pa.R.A.P. 1925.

      CYS raises the following issue for our review: “Whether the trial court

committed an error of law or otherwise abused its discretion in denying

[CYS]’s Petition to change [C]hildren’s placement goal to adoption, as

adoption is the appropriate and feasible goal for [C]hildren and a change of

goal to adoption would be in [C]hildren’s best interest.” CYS’ Br. at 6 (some

capitalization omitted).

      We review the denial of a petition for goal change for an abuse of

discretion. In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). In order to conclude

that the trial court abused its discretion, this Court “must determine that the

court's judgment was manifestly unreasonable, that the court did not apply

the law, or that the court's action was a result of partiality, prejudice, bias or

ill will, as shown by the record.” Interest of H.J., 206 A.3d 22, 25 (Pa. Super.

2019).

      Our standard of review in dependency cases requires this Court “to

accept the findings of fact and credibility determinations of the trial court if

they are supported by the record, but does not require the appellate court to

accept the lower court's inferences or conclusions of law.” R.J.T., 9 A.3d at

1190. This Court is “not in a position to make the close calls based on fact-

specific determinations.” Id. Rather, “we must defer to the trial judges who

                                      -7-
J-S47001-19



see and hear the parties and can determine the credibility to be placed on

each witness and, premised thereon, gauge the likelihood of the success of

the current permanency plan.” Id. Notably, even if this Court “would have

made a different conclusion based on the cold record, we are not in a position

to reweigh the evidence and the credibility determinations of the trial court.”

Id.

      The overarching purpose of the Juvenile Act, which governs goal change

requests, is “[t]o preserve the unity of the family whenever possible[.]” 42

Pa.C.S. § 6301(b)(1)). At each dependency review hearing, the trial court

must consider, inter alia, the continuing necessity for and appropriateness of

the Child's placement, and the appropriateness and feasibility of the current

placement goal for the child. 42 Pa.C.S. § 6351(f)(1), (4). The focus of goal

change proceedings, like all dependency proceedings, is on “the safety,

permanency, and well-being of the child and the best interests of the child

must take precedence over all other considerations.” H.J., 206 A.3d at 25

(citation omitted).

      “[T]he agency has the burden to show [that] a goal change would serve

the child’s best interests[.]” In re R.M.G., 997 A.2d 339, 347 (Pa. Super.

2010) (citations omitted). If reunification with the child's parent or guardian

is not in the child’s best interest, the trial court may determine that adoption

is the appropriate permanency goal.       H.J., 206 A.3d at 25; 42 Pa.C.S. §

6351(f.1)(2).         Notably,   “[a]doption may   not   be   an    appropriate

permanency goal if severing an existent parent-child bond would have a

                                      -8-
J-S47001-19



detrimental effect on a child.” Id. at 25. Further, “[b]ecause the focus is on

the child's best interests, a goal change to adoption might be appropriate,

even when a parent substantially complies with a reunification plan.” R.M.G.,

997 A.2d at 347 (citation omitted).

      In their sole issue on appeal, CYS avers that the trial court abused its

discretion when it denied CYS’ Petition to change Children’s permanency goal

to adoption. CYS’ Br. at 6. CYS argues that the evidence demonstrated that

reunification with Maternal Grandmother is not in Children’s best interest

because Maternal Grandmother has failed to provide an explanation as to how

Children’s siblings suffered injuries while in her care, and, therefore, CYS

cannot ensure Children’s safety in Maternal Grandmother’s home. Id. at 12-

13. Rather, CYS contends, the evidence demonstrated that a goal change to

adoption was in Children’s best interest because Children have lived in a pre-

adoptive foster home that is meeting their needs, and the foster parents have

agreed to allow Children to have contact with Maternal Grandmother if they

adopt Children. Id. at 13-14.

      The trial court opined:

      The [c]ourt did not err in denying the goal change from
      reunification to adoption. Both [C]hildren’s counselors and the
      Guardian Ad Litem did not find that it is in the best interest of
      [C]hildren for the visits with [] Maternal Grandmother to
      terminate.      In fact, they both indicate that [] Maternal
      Grandmother should continue her overnight periods of visitation
      and that further expansion of her visitation should be explored. .
      . . In conclusion, the [c]ourt finds that it is in the best interest of
      [Children] to maintain the goal of reunification with [] Maternal
      Grandmother, in light of Maternal Grandmother’s full compliance


                                       -9-
J-S47001-19


      with the court ordered services. Furthermore, the [c]ourt agrees
      with [C]hildren’s counselors and the Guardian Ad Litem who
      recommended that the goal should remain reunification with []
      Maternal Grandmother. The [c]ourt is also aware of the close
      bond between both [C]hildren and [Maternal] Grandmother[,]
      which was confirmed by Ms. Stelmak, the Guardian Ad Litem, and
      [C]hildren’s counselors.

Trial Ct. Op., filed 5/17/19, at 3, 19-20. Our review of the record supports

the trial court’s findings.

      Instantly, the trial court placed a great deal of weight on Ms. Martin and

Ms. Passarella’s testimony, who both recommended to the court that a

permanency goal of reunification with Maternal Grandmother is in Children’s

best interest. Id. In turn, the trial court placed less weight on Ms. Stelmak’s

testimony, and found portions of it to be contradictory. Specifically, the trial

court noted that: Ms. Stelmak testified that CYS had safety concerns about

Children reunifying with Maternal Grandmother, but CYS did not send a

caseworker to check on Children during their first overnight visit; Ms. Stelmak

testified that CYS had concerns over Children’s behaviors after visits, but

acknowledged that the behaviors were not so concerning that she contacted

Childrens’ therapists to discuss; Ms. Stelmak testified that adoption was the

appropriate permanency goal for Children, despite the fact that she does not

have any concerns about the interaction between Maternal Grandmother and

Children and they have a strong bond. Id. at 6-7, 11-12, 14-15. We decline

to reweigh the evidence and the credibility determinations of the trial court.

      In sum, the record supports the trial court’s finding that a goal change

to adoption is not in Children’s best interest.    We decline to reweigh the

                                     - 10 -
J-S47001-19



evidence or disturb the trial court’s credibility determinations. Thus, we find

no abuse of discretion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2019




                                    - 11 -